Citation Nr: 1705498	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-14 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the Dependents' Educational Assistance (DEA) program, Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The record reflects the Veteran served on active duty from June 1954 to September 1968, and that he died in September 1970.  The Appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, the Board promulgated a decision denying the appellate claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an April 2016 memorandum decision, the Court vacated the Board's February 2014 decision and remanded the matter for readjudication consistent with the Court's memorandum decision.


FINDINGS OF FACT

The Appellant has been found to be eligible for and has received DEA benefits.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Appellant's claim of entitlement to DEA benefits is dismissed.  38 U.S.C.A. § 7105 (West 2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court noted in its April 2016 memorandum decision that the RO determined the Appellant was entitled to DEA benefits and issued certificates of eligibility for such in August 2012, September 2013 and February 2015.  In light of the RO's actions, there does not appear to be any dispute the Appellant is eligible for and has received DEA benefits.  Consequently, the appeal is moot as the benefit sought is already in effect.  


ORDER

The claim of entitlement to education benefits under the DEA program is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


